DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of age-related macular degeneration, siRNA, cGAS, and IL-18 neutralizing antibody,  in the reply filed on 12/28/21 is acknowledged.
Claims 5, 6, 9, 11-13, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/21.

Markush Rejection
Claims 2, 4, 7, 8, 10, and 19 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  Firstly, the claims are directed to targeting a large genus of proteins including cGAS, Caspase-4, STING, PPIF, MPTP, GSDMD, IFN-β, and IFNAR.  Each of these have completely different sequences and activities.  Compounds such as siRNAs targeting each would have 
Secondly, the claims are directed to various types of inhibitory compounds including cyclosporin A, shRNA, siRNA, and antibodies, each of which has a different structure and acts via a different mechanism/is processed differently in the cell.  
The claims are directed to agents that have different structures and activities as well as that are targeted to completely different targets.
For the secondary agents of claim 19, the claim is directed to a diverse genus of possible agents, each directed to a different target and acting via a different mechanism.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 

(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific inhibitory compound is dependent upon the specific sequence of nucleotides of the target.  There is no expectation that any one of the compounds and targets as claimed can be substituted for any of the other with the expectation of the same activity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 8, 10, 14, 16-19, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a method for treating or preventing age-related macular degeneration by targeting at least one of “the alternative, non-canonical inflammasome signaling molecules, protein complex, or signal transduction pathways in retinal pigment epithelium (RPE)”, which is a genus of targets that has not been adequately described in the specification.  Without further description of the genus, one would not be able to readily envision which targets are necessarily included or excluded from the genus and would not be able to recognize that applicant was in possession of the entire genus at the time of filing.  

Additionally, the claims are directed to delivery of an effective amount of any inhibitor of “noncanonical-inflammasome activation in RPE”, which is a genus of compounds that have not been adequately described in the specification.  The specification does not adequately describe the structure required for the inhibitor to necessarily achieve the recited function of inhibiting “noncanonical-inflammasome activation in RPE”.
Without further description, one would not be able to recognize which inhibitory agents directed to which targets would have the structure to meet the recited function.  
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being inhibitory  directed to an undefine genus of targets that would have the structure to meet the recited function.  
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with 
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for inhibitory agents directed to any noncanonical-inflammasome activation in RPE that would have the structure to meet the recited function. Thus, one skilled in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 14, 16,18, and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ndubaku et al. (US 10,738,056 B2). 
Ndubaku et al. teach that a compound of the invention inhibits the cGAS/STING pathway, and can be useful in treating a disease including age-related macular degeneration.  (For priority, this is also disclosed at paragraph [0075] of 62/559,482, filed on 9/15/17).
Ndubaku et al. teach that thus there is a need for inhibitors of the cGAS/STING pathway for the treatment of a variety of diseases.
Ndubaku et al. teach that the present invention provides a pharmaceutical composition comprising a compound as disclosed herein, including any pharmaceutically acceptable salt, pharmaceutically acceptable solvate or pharmaceutically acceptable hydrate thereof together with a pharmaceutically acceptable diluent or carrier.
Ndubaku et al. teach that the present invention provides novel pyrazolopyrimidinone or triazolopyrimidinone compounds, synthetic methods for making the compounds, pharmaceutical compositions containing them and various uses of the compounds.
Ndubaku et al. teach that cGAS inhibitory activity can be determined.
Ndubaku et al. teach that compounds of the present invention can inhibit the cGAS/STING pathway and, accordingly, in one aspect of the invention, certain compounds disclosed herein are candidates for treating, or preventing certain conditions and diseases. The present invention provides methods for treating conditions and diseases wherein the course of the condition or disease can be influenced by the 
Therefore, Ndubaku et al. teach a method of treating age-related macular degeneration comprising administering a cGAS-STING pathway inhibitor.  
It is noted that claims 14 and 18 recite outcomes that would necessarily flow from the method rather than recitation of a method step.
Therefore, the claims are anticipated by Ndubaku et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 14, 16-19, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ndubaku et al. (US 10,738,056 B2), in view of Shapiro et al. (US 10,517,890 B2), Bertrand et al. (Biochemical and Biophysical Research Communications, 296, 2002, 1000-1004), and Ijima et al. (IOVS, 2014, 55, 10, 6673-6678).
Ndubaku et al. teach that a compound of the invention inhibits the cGAS/STING pathway, and can be useful in treating a disease including age-related macular degeneration.  (For priority, this is also disclosed at paragraph [0075] of 62/559,482, filed on 9/15/17).

Ndubaku et al. teach that the present invention provides a pharmaceutical composition comprising a compound as disclosed herein, including any pharmaceutically acceptable salt, pharmaceutically acceptable solvate or pharmaceutically acceptable hydrate thereof together with a pharmaceutically acceptable diluent or carrier.
Ndubaku et al. teach that the present invention provides novel pyrazolopyrimidinone or triazolopyrimidinone compounds, synthetic methods for making the compounds, pharmaceutical compositions containing them and various uses of the compounds.
Ndubaku et al. teach that cGAS inhibitory activity can be determined.
Ndubaku et al. teach that compounds of the present invention can inhibit the cGAS/STING pathway and, accordingly, in one aspect of the invention, certain compounds disclosed herein are candidates for treating, or preventing certain conditions and diseases. The present invention provides methods for treating conditions and diseases wherein the course of the condition or disease can be influenced by the cGAS/STING pathway. The method includes administering to a subject in need of such treatment, a therapeutically effective amount of a compound of the present invention, or a pharmaceutically acceptable salt, metabolite, solvate, hydrate, or stereoisomer thereof.
Therefore, Ndubaku et al. teach a method of treating age-related macular degeneration comprising administering a cGAS-STING pathway inhibitor.  

Shapiro et al. teach siRNAs targeted to cGAS.  Bertrand et al. teach a comparison of antisense oligonucleotides and siRNAs and teach that siRNAs appear to be quantitatively more efficient and its effect longer lasting in cell culture and that in mice, siRNA activity was observed but no antisense activity was observed (see abstract).  Bertrand et al. teach that since intracellular delivery of ODNs and siRNAs is very similar, results already obtained with ODNs over the last 20 years could now be improved  using siRNAs in the same conditions of delivery into cells (see page 1003, 1st column).
It would have been obvious to utilize a cGAS siRNA as the inhibitory compound of the method of Ndubaku et al. because cGAS siRNAs were known, as evidenced by Shapiro et al., and the benefits of siRNAs were known, as evidenced by Bertrand et al.
Additionally, it was known to inhibit cGAS to treat age related macular degeneration and therefore selection of the age related macular degeneration being a geographic atrophy is a matter of design choice and is a species of the known target genus.
Delivery of two of the same inhibitor is considered to be a matter of design choice and a routine design parameter.  It is routine to deliver an inhibitory agent more than once.  For example, Ndubaku et al. teach dosage and administration are adjusted to provide sufficient levels of the active agent(s) or to maintain the desired effect. Factors which may be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of 
With regards to an additional agent comprising an IL-18 neutralizing antibody, Ijima et al. teach that IL-18 induces retinal pigment epithelium degeneration in mice (title) and that serum IL-18 levels in AMD patient were higher than those of the control (Results, page 6673).  Therefore, it would have been obvious to include a IL-18 antibody into the formulation of the method of Ndubaku et al. with the expectation of inhibiting the negative effect of IL-18 in AMD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY H BOWMAN/Primary Examiner, Art Unit 1635